Citation Nr: 0426293	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  00-07 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than June 13, 1997, 
for the grant of service connection of a thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran had National Guard service, including a verified 
period of active duty for training from September 1982 to 
December 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In a recently submitted informal brief, the veteran's 
representative presented arguments alleging that the RO 
should have granted service connection in the June 1990 
decision.  As explained hereinbelow, the veteran never 
appealed the June 1990 decision.  Moreover, in pursuing this 
earlier effective date appeal, neither the veteran nor his 
representative raised the issue of clear and unmistakable 
error in the June 1990 decision.  



FINDINGS OF FACT

1.  The RO denied service connection for mechanical low back 
pain in June 1990; the veteran was advised of the decision 
and his appellate rights but failed to file a timely appeal.

2.  The veteran's claim of service connection for a thoracic 
spine disability, whether considered an original claim, or an 
application to reopen the June 1990 denial of service 
connection for mechanical low back pain, was received on June 
13, 1997.

3.  In April 1999, the RO granted service connection for a 
thoracic spine disability and assigned an effective date of 
June 13, 1997, the date of receipt of the claim.





CONCLUSION OF LAW

The criteria for an effective date prior to June 13, 1997, 
for the grant of service connection for a thoracic spine 
disability have not been met.  38 U.S.C.A. §§ 5103A, 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003), are examined.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete the 
veteran's claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, VA must indicate which 
portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  This was accomplished for the pending 
case in a June 2004 VCAA letter.
	
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) has been replaced by Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004).  In the latter decision, the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Pelegrini, No. 01-944, slip op. at 10-11.  The Court held 
that in such a circumstance the veteran still retained the 
right to VCAA content-complying notice and proper subsequent 
VA process.  Id. at 11.  In this case, the issue of an 
earlier effective date arose before VCAA enactment.  
Thereafter, a February 2000 rating decision denied the claim 
for an earlier effective date, accompanied by a statement of 
the case relating the various laws and regulations governing 
the issues in earlier effective date cases.  The veteran 
perfected an appeal, and in January 2004, the AOJ provided 
VCAA notice to the claimant regarding what information and 
evidence is needed to substantiate the earlier effective date 
claim, and which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  Additionally, the veteran 
was generally advised to submit any additional evidence that 
pertained to the claim.  Id.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
It appears, however, the dispositive evidence concerning an 
earlier effective date is already of record, and requires 
interpretation to determine its legal consequence.  As such, 
VA has fulfilled its duties to the veteran for the 
circumstances of this case.


I.  Facts

In November 1987, the veteran filed a claim of service 
connection for a knife wound of the right low back.  The RO 
sent a January 1988 letter informing the veteran of 
arrangements for a VA examination and asked the veteran to 
clarify the knife incident.  In January 1988, the veteran 
underwent a disability evaluation examination.  The RO 
requested, via a September 1988 letter, the complete address 
of the veteran's reserve unit to obtain service medical 
records.  The letter also stated the RO had already requested 
the preceding information, and because the record indicated 
it had not received the necessary information, the veteran's 
claim was disallowed.  The letter stated:  "This 
disallowance does not mean that you cannot submit the 
requested evidence.  You can do that at any time."  The 
letter advised the veteran if he disagreed with the 
disallowance, and believed the record contained evidence 
sufficient to grant the benefits sought, he could act upon 
his appellate rights.

Thereafter, the veteran submitted additional information 
concerning the accident involving the knife wound, and his 
service medical records were obtained.  In June 1990, the RO 
granted service connection for a scar of the low back as a 
residual of a knife wound, and assigned a noncompensable 
rating.  The RO also denied service connection for mechanical 
low back pain.  The RO notified the veteran of this decision 
and his appellate rights.  There is no evidence of record 
that the veteran contested that decision via the appellate 
process.  

In April 1997, the veteran filed an increased rating claim 
for his service-connected disabilities.  In a claim received 
on June 13, 1997, the veteran stated:  "I wish to file for 
service connection of my back condition, this was denied in 
1990, since the incident where I was stabbed I have been 
continually suffering from back problems."  The RO sent a 
letter describing that the "back condition" claim had been 
denied in 1990, and the veteran needed to submit new and 
material evidence to reopen the service connection claim.  

In August 1998, the RO denied the service connection claim 
for mechanical low back pain, degenerative disc disease, 
thoraco-lumbar spine, status post laminectomy at T6-7.  The 
veteran filed a December 1998 notice of disagreement (NOD).  
In a January 1999 statement, the veteran related that as a 
parachutist in service, he twisted his low back when landing 
on an uneven surface, and reported "no other trauma to the 
back at any time or from any other cause."  The veteran also 
asserted that herniation of the thoracic spine was extremely 
rare, and almost all cases were caused by a severe vertical 
jolt from the feet up.  

In April 1999, the RO granted service connection for 
degenerative disc disease, T6-7, with spinal stenosis, status 
post laminectomy and disectomy T6-7, with an evaluation of 60 
percent effective June 13, 1997, an evaluation of 100 percent 
effective January 7, 1998, and an evaluation of 60 percent 
effective March 1, 1998.  

In October 1999, the veteran alleged that an earlier 
effective date was warranted for the grant of service 
connection for the spine disability.  A January 2000 rating 
decision denied the claim, and the veteran filed a January 
2000 NOD contesting the effective date of service connection 
for thoracic spine, contending his medical evidence was not 
properly evaluated in the original claim.  In his April 2000 
substantive appeal, the veteran noted he exhibited signs and 
symptoms prior to the effective date, and that military and 
VA physicians could have performed more complete evaluations 
that should have shown the condition existed earlier, instead 
of assuming that everything was the result of a knife wound.  


II.  Laws and Regulations

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  


III.  Analysis

The veteran contends the July 1990 notice of the June 1990 
decision did not offer adequate reasons and bases for denying 
service connection for mechanical low back pain.  
Additionally, the veteran contends the RO should have, 
apparently based on the medical evidence available at that 
time of the June 1990 decision, considered presumptive 
service connection for a back disability.  As such, the 
veteran would be entitled to an earlier effective date based 
on rules governing effective dates and the grant of 
presumptive service connection.  The June 1990 rating 
decision, however, is not on appeal.  The veteran had an 
opportunity to appeal that decision, and make these arguments 
at that time.  The June 1990 decision was not appealed and is 
final.  The veteran is free to raise a claim of clear and 
unmistakable error in the June 1990 decision; however, he has 
failed to do so.  

The veteran also contends his dates of service should be 
clarified, because the veteran potentially may have filed the 
November 1987 claim within a year of release from active 
duty, thereby making the proper effective date the day 
following the date of release from active service.  Again, 
however, because the June 1990 decision is final, whether the 
veteran filed the November 1987 claim within a year of 
discharge (or whether there was an even earlier informal 
claim) is not relevant.  

Whether the June 13, 1997, statement from the veteran is 
considered an application to reopen a claim of service 
connection claim previously denied in June 1990 or whether it 
is considered a new claim, no appeal was initiated from the 
June 1990 decision denying service connection for mechanical 
low back pain.  Thus, the June 1990 decision is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103 (2003).  As the date of receipt 
of the application to reopen a claim or date entitlement 
arose, whichever is later, is the effective date, 38 C.F.R. § 
3.400(q)(1)(ii) (2003), and as June 13, 1997, was the date of 
receipt of the application to reopen, June 13, 1997, is the 
effective date under the preceding assessment.  Thus, this 
appeal must be denied.




ORDER

Entitlement to an earlier effective date grant of service 
connection of a thoracic spine disability is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



